         Case 1:12-cr-03012-JMC Document 166 Filed 08/04/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                           Case No. 1:12-cr-3012-JMC

MARC TAPIA,

       Defendant.


                     ORDER DENYING DEFENDANT’S MOTION FOR
                    EARLY TERMINATION OF SUPERVISED RELEASE

       On June 14, 2021, Defendant Marc Tapia filed a motion for early termination of supervised

release (Doc. 165). In that motion, Defendant points out that he has fully complied with the terms

of supervised release with no violations and that he has engaged in service work in the community.

The Court commends Defendant for complying with the conditions of supervised release and for

helping others in the community. But the Court must consider all of the 18 U.S.C. § 3553(a)

sentencing factors in reaching its decision. And after conducting an examination of each factor

listed in § 3553(a), the Court concludes that they do not counsel in favor of early termination of

supervised release. The Court has also examined Defendant’s conduct and determined that it does

not warrant early termination. Nor is the early termination of supervised release in the interests

of justice.   Defendant has less than one year remaining on his term of supervised release.

Defendant has not presented compelling reasons for why granting the motion for early termination

is in the interest of justice, and, thus, the Court DENIES the motion for early termination.

       IT IS SO ORDERED.
Case 1:12-cr-03012-JMC Document 166 Filed 08/04/21 Page 2 of 2




                                       Entered for the Court
                                       this the 4th day of August, 2021

                                       /s/ Joel M. Carson III______
                                       Joel M. Carson III
                                       United States Circuit Judge
                                       Sitting by Designation




                              2
